Citation Nr: 1038658	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  02-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This matter initially arose from May 2000 and August 2002 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for hypertension 
and a heart disorder. 

In May 2003, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

The Board remanded the claims in December 2003 and, in pertinent 
part, denied entitlement to service connection for hypertension 
and a heart disorder in November 2006.  The Veteran appealed the 
Board's action to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2008 Order, the Court vacated and 
remanded the part of the November 2006 Board decision that denied 
the claims for hypertension and a heart disorder.  The Board 
remanded the issues in September 2008 consistent with the April 
2008 Joint Motion for Partial Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court in Stegall has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id. at 271.  Thus, while the Board 
regrets the additional delay in this case, for the reasons 
discussed below, the case must be returned to the AMC/RO to 
provide the Veteran with an additional VA examination and 
opinion.

In September 2008 the Board remanded the Veteran's claims to 
provide him with a VA examination and opinion that addressed 
whether he had a current heart disorder or hypertension that was 
directly related to service, or that was manifest prior to 
service and if so, whether either was aggravated beyond the 
normal progression of the disease during active service.  The 
complete rationale for all opinions expressed was to be set forth 
in the examination report.  Unfortunately, an adequate medical 
opinion accompanied by an articulated medical rationale regarding 
whether hypertension existed prior to service and whether any 
such hypertension was aggravated by service has not been 
provided.  Therefore, the Veteran should be afforded another VA 
examination and medical opinion to determine whether he had 
hypertension prior to service, whether hypertension was caused or 
aggravated by service, and whether any other heart disorder was 
caused or aggravated by service or by hypertension.

In a January 2009 VA examination report, the examiner, an 
orthopedic surgeon, stated that he could find no evidence that 
hypertension or a heart murmur manifested prior to service, 
although his review of service treatment records noted elevated 
blood pressure when monitored on pre-induction examination.  

In a May 2009 VA examination report, a different examiner, a 
surgery resident, opined that the Veteran had a known diagnosis 
of hypertension and a heart murmur that were both documented in 
military service, but he could not opine whether they pre-existed 
service.  The examiner believed that the Veteran had impaired 
left ventricular diastolic relaxation and a dilated left atrium 
that were most likely structural manifestations of his 
longstanding hypertension, but did not have evidence of 
significantly impaired exercise tolerance or cardiac ischemia on 
treadmill stress test.  The examiner concluded that the clinical 
impact of these current findings were minimal on the Veteran's 
daily life, including by his own admission.

In a May 2010 VA addendum opinion, the May 2009 examiner 
clarified that it was very unlikely that the Veteran had any 
current disabilities that were related to in-service 
pericarditis.  The examiner opined that it did appear that the 
Veteran had hypertension at the time of entry into service; 
however, he did not provide any opinion as to whether it was 
aggravated by service.  (He also indicated that he could not 
correlate the very soft, faint cardiac murmur on examination in 
May 2009 with the murmur at separation in 1969 and provided a 
medical rationale explaining why the two were likely unrelated).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

The term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, note after Diagnostic Code 
7101 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical care providers who treated him for 
hypertension or a heart disorder since 
February 2010.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded an 
appropriate VA examination (heart and/or 
hypertension) performed by a cardiologist to 
evaluate the current nature and etiology of 
his claimed heart and hypertension disorders.  
All indicated tests and studies are to be 
performed.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet(s) for Heart and/or 
Hypertension.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the cardiologist for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the cardiologist.

Following review of the claims folder and an 
examination of the Veteran, the cardiologist 
is specifically asked to list all currently 
diagnosed heart or cardiovascular 
disabilities.  Then, the examiner should 
explain (1) whether hypertension or any other 
heart disorder existed prior to service, (2) 
whether any hypertension or other currently 
diagnosed heart disorder was caused by 
service, (3) whether hypertension or any 
other currently diagnosed heart disorder was 
aggravated by service, (4) and whether any 
current hypertension or heart disorder was 
caused or aggravated by any disability 
determined to be caused or aggravated by 
service.  Sustainable reasons and bases (an 
articulated medical rationale) must be 
included with the opinions.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


